Exhibit 10.3

 

THIS AMENDED AND RESTATED FEE AGREEMENT, dated as of January 26th, 2006 (this
“Agreement”), amends and restates that certain Fee Agreement, dated as of
December 23, 2004 (the “Original Agreement”), by and among Marquee Holdings
Inc., a Delaware corporation (“Holdings”), AMC Entertainment Inc., a Delaware
corporation and wholly-owned subsidiary of Holdings (the “Company”), J.P. Morgan
Partners (BHCA), L.P., a Delaware limited partnership (“JPMP”), Apollo
Management V, L.P., a Delaware limited partnership (“Apollo” and together with
JPMP, the “Original Sponsor Management Entities”) and the affiliates of Apollo
listed on Schedule 1 hereto (the “Coinvestors”), and is made by and among
Holdings, the Company, the Original Sponsor Management Entities, the
Coinvestors, Bain Capital Partners, LLC, a Delaware limited liability company
(“Bain”), TC Group, L.L.C., a Delaware limited liability company (“Carlyle”) and
Applegate and Collatos, Inc., a Delaware corporation (“Spectrum” and, together
with Bain and Carlyle, the “Other Sponsor Management Entities”, and the Other
Sponsor Management Entities together with the Original Sponsor Management
Entities, the “Sponsor Management Entities”). 

 


BACKGROUND


 

1.                                       Holdings and LCE Holdings, Inc., a
Delaware corporation (“LCE”), are parties to that certain Agreement and Plan of
Merger, dated as of June 20, 2005 (the “Merger Agreement”), pursuant to which
LCE will be merged with and into Holdings with Holdings remaining as the
surviving entity (the “Merger”).

 

2.                                       In connection with the consummation of
the Merger, the Other Sponsor Management Entities have agreed to terminate that
certain Management Agreement, dated as of July 30, 2004, by and among the Other
Sponsor Management Entities, LCE and certain of its subsidiaries named therein
at or prior to the Effective Time (as defined in Section 7).

 

3.                                       In connection with the consummation of
the Merger, the Original Sponsor Management Entities and Coinvestors have agreed
to amend and restate the Original Agreement and enter into this Agreement with
the Other Sponsor Management Entities.

 

4.                                       The Sponsor Management Entities have
entered into a Second Amended and Restated Stockholders Agreement, dated as of
the date of this Agreement, with Holdings and the other Investors (as defined
therein) (as the same may be amended from time to time hereafter, the
“Stockholders Agreement”), relating to the ownership of the common stock of
Holdings by the Investors.

 

3.                                       The parties hereto desire that the
Company avail itself, for the term of this Agreement, of the Sponsor Management
Entities’ expertise in providing financial and structural analysis, due
diligence investigations, corporate strategy, other advice and negotiation
assistance, which the parties believe will be beneficial to the Company, and the
Sponsor Management Entities wish to provide the services to the Company as set
forth in this Agreement in consideration of the payment of a Management Fee (as
defined below).

 

In consideration of the premises and agreements contained herein and of other
good and valuable consideration, the sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

--------------------------------------------------------------------------------


 


AGREEMENT


 

SECTION 1.   Appointment.  The Company hereby engages the Sponsor Management
Entities to provide the management services to the Company described in
Section 2 (the “Management Services”) for the term of this Agreement on the
terms and subject to the conditions of this Agreement.

 

SECTION 2.   Management Services.  The Sponsor Management Entities agree that
during the term of this Agreement, they will provide to the Company, by and
through themselves, their affiliates and such respective officers, employees,
representatives and third parties as the Sponsor Management Entities in their
sole discretion may designate from time to time, management, advisory and
consulting services in relation to the affairs of the Company and its
subsidiaries, including, without limitation, (a) advice regarding the structure,
terms, conditions and other provisions, distribution and timing of debt and
equity offerings and advice regarding relationships with the lenders and bankers
of the Company and its subsidiaries, (b) advice regarding the strategy of the
Company, (c) advice regarding dispositions and/or acquisitions and (d) such
other advice directly related or ancillary to the above financial advisory
services as may be reasonably requested by the Company; provided that the
responsibilities of one Sponsor Management Entity shall not be substantially
disproportionate to the responsibilities of the other Sponsor Management
Entities.  It is expressly agreed that the services to be performed hereunder
will not include investment banking or other financial advisory services which
may be provided by the Sponsor Management Entities or any of their affiliates to
the Company or Holdings in connection with any specific acquisition,
divestiture, refinancing or recapitalization of the Company or any of its
subsidiaries or by Holdings.  The Sponsor Management Entities may be entitled to
receive additional compensation for providing services of the type specified in
the preceding sentence by mutual agreement of the Company or such subsidiary or
Holdings, on the one hand, and one or more of the Sponsor Management Entities or
their relevant affiliates, on the other hand.  The obligation of the Sponsor
Management Entities to provide Management Services shall terminate on the
Termination Date (as defined below).

 

SECTION 3.   Management Fee.

 

(a)                                  In consideration of the Management Services
being provided by the Sponsor Management Entities, the Company will pay, to the
Sponsor Management Entities a management fee in respect of each fiscal year from
and including fiscal 2006 in the aggregate amount of $5,000,000 annually (such
management fees in the aggregate are collectively referred to as the “Management
Fee”), which shall be paid quarterly and in advance on the first day of each
fiscal quarter of the Company.  The first payment to the Sponsor Management
Entities in the aggregate amount of $1,250,000 (with such payment to be paid to
each Sponsor Management Entity in accordance with Schedule 1 hereto) shall be
paid on April 1, 2006.  On each subsequent payment date the Company shall pay to
the Sponsor Management Entities the aggregate amount of $1,250,000 in respect of
the fiscal quarter then beginning.  The Management Fee will accrue and be
payable through the first day of the fiscal quarter in which the Termination
Date (as defined below) occurs.  Any amounts payable by the Company to the
Sponsor Management Entities pursuant to this Section 3(a) shall be paid to each
Sponsor Management Entity pro rata based on the relative percentage ownership of
voting stock in Holdings held by such Sponsor Management Entity and its
affiliates as compared to the other Sponsor Management Entities and their
respective affiliates (it being understood that no person

 

2

--------------------------------------------------------------------------------


 

will be considered an affiliate of any Sponsorship Management Entity solely by
reason of ownership of capital stock of Holdings), in each case calculated as of
the last day of the quarterly period preceding the payment date.  All amounts
paid by the Company or Holdings to the Sponsor Management Entities pursuant to
this Section 3 shall be made by wire transfer in same-day funds to the
respective bank accounts designated by the Sponsor Management Entities, and
shall not be refundable under any circumstances.  For purposes of this
Agreement, “Termination Date” means the earliest of (i) the twelfth anniversary
of the date of the Original Agreement, (ii) such time as the Sponsor Management
Entities and their affiliates (it being understood that no person will be
considered an affiliate of any Sponsorship Management Entity solely by reason of
ownership of capital stock of Holdings) then owning beneficial economic
interests Holdings own less in the aggregate than 20% of the beneficial economic
interests in Holdings initially owned by the Sponsor Management Entities and
(iii) such earlier date as Holdings, the Company and a Requisite Stockholder
Majority (as defined in the Stockholders Agreement) may mutually agree upon.

 

(b)                                 To the extent the Company does not pay the
Management Fee for any reason, including if prohibited by any agreement or
indenture governing indebtedness of Holdings or its subsidiaries (including the
Company), the payment by the Company to the Sponsor Management Entities of the
Management Fee will be payable immediately on the earlier of (i) the first date
on which the payment of such deferred Management Fee, as the case may be, is no
longer prohibited under any contract applicable to Holdings or its subsidiaries
(including the Company) and the Company is otherwise able to make such payment,
and (ii) total or partial liquidation, dissolution or winding up of Holdings or
the Company.   Any quarterly payment of the Management Fee that is not paid on
the scheduled due date will bear interest, payable in cash on each scheduled due
date, at an annual rate of 10%, compounded quarterly, from the date due until
paid.

 

(c)                                  The parties acknowledge and agree that an
objective of the Company is to maximize value for Holdings and its shareholders
which may include consummating (or participating in the consummation of) (i) a
Change of Control (as defined below) or (ii) an Initial Public Offering (as
defined in the Stockholders Agreement).  The term “Change of Control” means a
transaction (including, without limitation, any merger, consolidation or sale of
assets or equity interests) the result of which is that any Person (as defined
in the Stockholders Agreement) other than an Investor (as defined in the
Stockholders Agreement) or a Permitted Transferee (as defined in the
Stockholders Agreement) of an Investor (as defined in the Stockholders
Agreement) becomes the beneficial owner, directly or indirectly, of more than
50% of the voting stock of, or all or substantially all of the assets of, the
Company or Holdings.  The Management Services provided to the Company by the
Sponsor Management Entities will help to facilitate the consummation of a Change
of Control or Initial Public Offering, should the Company or Holdings decide to
pursue such a transaction.  In the event of a Change of Control or Initial
Public Offering, each of the Sponsorship Management Entities shall receive its
pro rata portion of the Lump Sum Payment (as defined below) in lieu of quarterly
payments of the Management Fee, such amount to be paid, unless prohibited by and
subject to the terms of any agreement or indenture governing indebtedness of
Holdings or any of its subsidiaries (including the Company), on the date on
which the Change of Control or Initial Public Offering is consummated.  The
“Lump Sum Payment” shall be a single lump sum cash payment equal to the then
present value of all then current and future Management Fees payable under this

 

3

--------------------------------------------------------------------------------


 

Agreement, assuming the Termination Date to be the twelfth anniversary of the
date of the Original Agreement (using a discount rate equal to the yield to
maturity on the date of the consummation of the Change of Control or Initial
Public Offering of the class of outstanding U.S. government bonds having a final
maturity closest to the twelfth anniversary of the date of the Original
Agreement (the “Discount Rate”)); provided, that no portion of the Lump Sum
Payment shall be payable to a Sponsor Management Entity if on the date of the
consummation of the Change of Control or Initial Public Offering such Sponsor
Management Entity does not own any beneficial economic interest in Holdings or
the Company.  A pro rata portion of the Lump Sum Payment will be paid to each
Sponsor Management Entity upon a Change of Control or Initial Public Offering
based on the relative percentage interests in Holdings held by such Sponsor
Management Entity and its affiliates (it being understood that no person will be
considered an affiliate of any Sponsorship Management Entity solely by reason of
ownership of capital stock of Holdings) as compared to the other Sponsor
Management Entities and their respective affiliates (it being understood that no
person will be considered an affiliate of any Sponsorship Management Entity
solely by reason of ownership of capital stock of Holdings), in each case, at
the time of such Change of Control or Initial Public Offering.  The Lump Sum
Payment will be payable to the Sponsor Management Entities by wire transfer in
same-day funds to the respective bank accounts designated by the applicable
Sponsor Management Entities.

 

(d)                                 To the extent the Company does not pay any
portion of the Lump Sum Payment by reason of any prohibition on such payment
pursuant to the terms of any agreement or indenture governing indebtedness of
Holdings or its subsidiaries (including the Company), any unpaid portion of the
Lump Sum Payment shall be paid to the Sponsor Management Entities on the first
date on which the payment of such unpaid amount is permitted under such
agreement or indenture, to the extent permitted by such agreement or indenture. 
Any portion of the Lump Sum Payment not paid on the scheduled due date shall
bear interest at an annual rate equal to the Discount Rate, compounded
quarterly, from the date due until paid.

 

SECTION 4.   Reimbursements.

 

(a)                                  In addition to the fees payable pursuant to
this Agreement, the Company will pay directly or reimburse the Sponsor
Management Entities and each of their respective affiliates for their respective
Out-of-Pocket Expenses (as defined below), and for any Other Expenses (as
defined below) for which payment or reimbursement by the Company is provided
pursuant to Section 4(b).  For the purposes of this Agreement, the term
“Out-of-Pocket Expenses” means the reasonable routine out-of-pocket costs and
expenses incurred by a Sponsor Management Entity and their respective affiliates
in connection with the Management Services provided under this Agreement
(including prior to the Effective Time), including, without limitation,
(a) costs of any outside services or independent contractors (other than the
fees and disbursements of any independent accountants, outside legal counsel,
consultants or similar independent professionals and organizations), such as
couriers, business publications, on-line financial services or similar services,
retained or used by such Sponsor Management Entity or any of its affiliates and
(b) transportation, per diem costs, word processing expenses or any similar
expense not associated with its or its affiliates’ ordinary operations.

 

(b)                                 Notwithstanding the foregoing, except as
provided in this Section 4(b), neither the Company nor Holdings shall pay
directly or reimburse any Sponsor Management

 

4

--------------------------------------------------------------------------------


 

Entity or its affiliates for costs and expenses incurred by such Sponsorship
Management Entity or its affiliates that are not Out-of-Pocket Expenses (“Other
Expenses”); provided, that the Company or Holdings shall pay directly or
reimburse a Sponsor Management Entity and its affiliates for any of such Sponsor
Management Entity’s and its affiliates’ Other Expenses that are (A) less than
$10,000 in the aggregate in any calendar year or (B) approved by the Requisite
Stockholder Majority (as defined in the Stockholders Agreement) for payment or
reimbursement by the Company or Holdings.  If any Sponsor Management Entity or
any of its affiliates requests payment or reimbursement for Out-of-Pocket
Expenses in excess of $100,000 in the aggregate in any calendar year, such
Sponsor Management Entity or its relevant affiliate shall provide notice of such
request(s) to each other Sponsor Management Entity in accordance with
Section 9(b).  All payments or reimbursements for Out-of-Pocket Expenses and
approved or permitted Other Expenses will be made by wire transfer in same-day
funds to the bank account designated by such Sponsor Management Entity or its
relevant affiliate (other than any such affiliate that would not be an affiliate
of such Sponsor Management Entity, but for such Sponsor Management Entity’s
ownership of capital stock of Holdings) (if such expenses were incurred by such
Sponsor Management Entity or its affiliates) promptly upon or as soon as
practicable following request for reimbursement, to the account indicated to the
Company by the relevant payee.

 

(c)                                  Apart from the Out-of-Pocket Expenses and
such other reasonable out-of-pocket expenses as are approved pursuant to
Section 4(b) of the Sponsor Management Entities, Holdings will also incur
reimbursable expenses from time to time.  For each fiscal year, the Company
shall make cash payments to Holdings in an amount equal to the sum of (x) any
fees payable by Holdings in order to maintain its corporate existence and (y)
any amounts attributable to (i) corporate overhead expenses of Holdings incurred
in the ordinary course of business and (ii) salaries or other compensation of
employees who perform services for both Holdings and the Company (collectively,
the “Holdings Expenses”); provided, that reimbursements for Holdings Expenses
made pursuant to this clause (i) shall not exceed, in the aggregate, $3,500,000
in any fiscal year and (ii) shall not be deemed as part of the Management Fee. 
Any payments of Holdings Expenses made pursuant to this Section 4(b) shall be
made as requested by Holdings in its sole discretion, exercised in good faith.

 

SECTION 5.   Indemnification.  The Company will indemnify and hold harmless each
of the Sponsor Management Entities, their respective affiliates and partners
(both general and limited), members (both managing and otherwise), officers,
directors, employees, agents and representatives (each such person being an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities, including in connection with seeking indemnification, whether joint
or several (the “Liabilities”), related to, arising out of or in connection with
the Management Services contemplated by this Agreement or the engagement of the
Sponsor Management Entities pursuant to, and the performance by the Sponsor
Management Entities or their affiliates of the Management Services contemplated
by, this Agreement, whether or not pending or threatened, whether or not an
Indemnified Party is a party, whether or not resulting in any liability and
whether or not such action, claim, suit, investigation or proceeding is
initiated or brought by the Company.  The Company will reimburse any Indemnified
Party for all reasonable costs and expenses (including reasonable attorneys’
fees and expenses) as they are incurred in connection with investigating,
preparing, pursuing, defending or assisting in the defense of any action, claim,
suit, investigation or proceeding for which the Indemnified Party would be
entitled to indemnification under the terms of the previous sentence, or any
action or

 

5

--------------------------------------------------------------------------------


 

proceeding arising therefrom, whether or not such Indemnified Party is a party
thereto.  The Company will not be liable under the foregoing indemnification
provision with respect to any particular loss, claim, damage, liability, cost or
expense of an Indemnified Party that is determined by a court, in a final
judgment from which no further appeal may be taken, to have resulted primarily
from the gross negligence or willful misconduct of such Indemnified Party.  The
attorneys’ fees and other expenses of an Indemnified Party shall be paid by the
Company as they are incurred upon receipt, in each case, of an undertaking by or
on behalf of the Indemnified Party to repay such amounts if it is finally
judicially determined that the Liabilities in question resulted primarily from
the gross negligence or willful misconduct of such Indemnified Party.

 

SECTION 6.   Accuracy of Information.  The Company shall furnish or cause to be
furnished to the Sponsor Management Entities such information as the Sponsor
Management Entities believe reasonably appropriate to their Management Services
hereunder and to comply with Securities and Exchange Commission or other legal
requirements relating to the beneficial ownership by the Investors (as defined
in the Stockholders Agreement) of equity securities of the Company (all such
information so furnished, the “Information”).  The Company recognizes and
confirms that the Sponsor Management Entities (a) will use and rely primarily on
the Information and on information available from generally recognized public
sources in performing the Management Services contemplated by this Agreement
without having independently verified the same, (b) do not assume responsibility
for the accuracy or completeness of the Information and such other information
and (c) are entitled to rely upon the Information without independent
verification.

 

SECTION 7.   Effective Time.  This Agreement will become effective at the
“Effective Time”, as defined in the Merger Agreement.

 

SECTION 8.   Permissible Activities.  Subject to applicable law and the
provisions of Section 13(b) of the Stockholders Agreement, nothing herein will
in any way preclude the Sponsor Management Entities or their respective
affiliates (other than the Company or its subsidiaries and their respective
employees) or their respective partners (both general and limited), members
(both managing and otherwise), officers, directors, employees, agents or
representatives from engaging in any business activities or from performing
services for its or their own account or for the account of others, including
for companies that may be in competition with the business conducted by Holdings
and its subsidiaries (including the Company).

 

SECTION 9.   Miscellaneous.

 


(A)                                  NO AMENDMENT OR WAIVER OF ANY PROVISION OF
THIS AGREEMENT, OR CONSENT TO ANY DEPARTURE BY ANY PARTY HERETO FROM ANY SUCH
PROVISION, WILL BE EFFECTIVE UNLESS IT IS IN WRITING AND SIGNED BY THE COMPANY,
HOLDINGS AND THE REQUISITE STOCKHOLDER MAJORITY (AS DEFINED IN THE STOCKHOLDERS
AGREEMENT).  ANY AMENDMENT, WAIVER OR CONSENT WILL BE EFFECTIVE ONLY IN THE
SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH GIVEN.  THE WAIVER BY
ANY PARTY OF ANY BREACH OF THIS AGREEMENT WILL NOT OPERATE AS OR BE CONSTRUED TO
BE A WAIVER BY SUCH PARTY OF ANY SUBSEQUENT BREACH.


 


(B)                                 ANY NOTICES OR OTHER COMMUNICATIONS REQUIRED
OR PERMITTED HEREUNDER WILL BE SUFFICIENTLY GIVEN IF DELIVERED PERSONALLY OR
SENT BY FACSIMILE WITH CONFIRMED RECEIPT, OR BY

 

6

--------------------------------------------------------------------------------


 


OVERNIGHT COURIER, ADDRESSED AS FOLLOWS OR TO SUCH OTHER ADDRESS OF WHICH THE
PARTIES MAY HAVE GIVEN WRITTEN NOTICE:


 

if to Holdings, addressed to it at:

 

Marquee Holdings Inc.

920 Main Street

Kansas City, MO  64105

Fax:                 (816) 480-4700

Attn:          Kevin M. Connor

 

with a copy to:

 

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Fax: (212) 751-4864

Attn:  David S. Allinson

 

if to the Company, addressed to it at:

 

AMC Entertainment Inc.

920 Main Street

Kansas City, MO  64105

Fax:                 (816) 480-4700

Attn:          Kevin M. Connor

 

with a copy to:

 

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Fax: (212) 751-4864

Attn:  David S. Allinson

 

if to JPMP, addressed as follows:

 

J.P. Morgan Partners (BHCA), L.P. and affiliated funds

1221 Avenue of the Americas

39th Floor

New York, New York 10020

Attn:          Michael R. Hannon
Stephen P. Murray

 

7

--------------------------------------------------------------------------------


 

with a copy to:

 

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Fax: (212) 751-4864

Attn:  David S. Allinson

 

if to Apollo or the Coinvestors (as applicable), addressed as follows:

 

Apollo Management, L.P.

9 West 57th Street

43rd Floor

New York, New York 10019

Attn:          Marc Rowan
Aaron Stone

 

with a copy to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attn:          Daniel A. Neff
David C. Karp

 

if to Bain, addressed as follows:

 

c/o Bain Capital, LLC

111 Huntington Avenue

Boston, MA 02199

 

with a copy to:

Ropes & Gray LLP

One International Place

Boston, Massachusetts  02110

Fax:                 (617) 951-7050

Attn:          R. Newcomb Stillwell
Howard S. Glazer

 

if to Carlyle, addressed as follows:

 

c/o The Carlyle Group

520 Madison Avenue, 42nd Floor

New York, New York 10022

Fax:                 (212) 381-4901

Attn:          Michael Connelly
Eliot P. S. Merrill

 

8

--------------------------------------------------------------------------------


 

with a copy to:

 

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Fax:                 (212) 751-4864

Attn:          R. Ronald Hopkinson

 

and

 

if to Spectrum, addressed as follows:

 

c/o Spectrum Equity Investors
333 Middlefield Road
Suite 200

Menlo Park, CA  94025

Fax:                 (415) 464-4601

Attn:          Brion Applegate
Benjamin Coughlin

 

with a copy to:

 

Latham & Watkins LLP

505 Montgomery Street, Suite 1900

San Francisco, California 94111

Fax:                 (415) 395-8095

Attn:          Scott R. Haber
Tad J. Freese

 

Unless otherwise specified herein, such notices or other communications will be
deemed received (i) on the date delivered, if delivered personally or sent by
facsimile with confirmed receipt, and (ii) one business day after being sent by
overnight courier.

 


(C)                                  THIS AGREEMENT, THE STOCKHOLDERS AGREEMENT
AND THE MERGER AGREEMENT WILL CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND WILL SUPERSEDE ALL
PREVIOUS ORAL AND WRITTEN (AND ALL CONTEMPORANEOUS ORAL) NEGOTIATIONS,
COMMITMENTS, AGREEMENTS AND UNDERSTANDINGS RELATING HERETO.


 


(D)                                 THIS AGREEMENT AND ANY CLAIMS OR
CONTROVERSIES ARISING OUT OF OR RELATING TO THIS AGREEMENT WILL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW THAT WOULD APPLY THE LAW OF ANOTHER
JURISDICTION).


 


(E)                                  THE PROVISIONS OF THIS AGREEMENT WILL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS.  SUBJECT TO THE NEXT SENTENCE, NO PERSON OTHER THAN THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS IS INTENDED TO BE A BENEFICIARY OF THIS
AGREEMENT.  THE PARTIES ACKNOWLEDGE AND AGREE THAT THE AFFILIATES OF THE SPONSOR
MANAGEMENT ENTITIES AND THEIR RESPECTIVE PARTNERS (BOTH GENERAL AND LIMITED),
MEMBERS (BOTH

 

9

--------------------------------------------------------------------------------


 


MANAGING AND OTHERWISE), OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND
REPRESENTATIVES ARE INTENDED TO BE THIRD-PARTY BENEFICIARIES UNDER SECTION 5 OF
THIS AGREEMENT.


 


(F)                                    THIS AGREEMENT MAY BE EXECUTED BY ONE OR
MORE PARTIES TO THIS AGREEMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS (INCLUDING
BY FACSIMILE), AND ALL OF SAID COUNTERPARTS TAKEN TOGETHER WILL BE DEEMED TO
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(G)                                 ANY PROVISION OF THIS AGREEMENT THAT IS
PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION WILL, AS TO SUCH JURISDICTION,
BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION WILL NOT INVALIDATE OR RENDER UNENFORCEABLE
SUCH PROVISION IN ANY OTHER JURISDICTION.


 


(H)                                 AT THE EFFECTIVE TIME, THIS AGREEMENT SHALL
AMEND AND RESTATE THE ORIGINAL AGREEMENT IN ITS ENTIRETY.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Agreement on the date first written above.

 

 

MARQUEE HOLDINGS INC.

 

 

By:

/s/ Craig R. Ramsey

 

 

Name: Craig R. Ramsey

 

Title: Executive Vice President and

 

Chief Financial Officer

 

 

AMC ENTERTAINMENT INC.

 

 

By:

/s/ Craig R. Ramsey

 

 

Name: Craig R. Ramsey

 

Title: Executive Vice President and

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

J.P. MORGAN PARTNERS (BHCA), L.P.

 

 

By:

/s/ Stephen P. Murray

 

 

Name:

Stephen P. Murray

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

APOLLO MANAGEMENT V, L.P.

 

 

By:

/s/ Patricia M. Navis

 

 

Name:

Patricia M. Navis

 

Title:

Vice President

 

 

APOLLO INVESTMENT FUND V, L.P.

 

By:

APOLLO ADVISORS V, L.P.,

 

ITS GENERAL PARTNER

By:

APOLLO CAPITAL MANAGEMENT V, INC.

 

ITS GENERAL PARTNER

 

By:

/s/ Patricia M. Navis

 

 

Name:

Patricia M. Navis

 

Title:

Vice President

 

 

APOLLO OVERSEAS PARTNERS V, L.P.

 

By:

APOLLO ADVISORS V, L.P.,

 

ITS GENERAL PARTNER

By:

APOLLO CAPITAL MANAGEMENT V, INC.

 

ITS GENERAL PARTNER

 

By:

/s/ Patricia M. Navis

 

 

Name:

Patricia M. Navis

 

Title:

Vice President

 

 

APOLLO NETHERLANDS PARTNERS V(A), L.P.

 

By:

APOLLO ADVISORS V, L.P.,

 

ITS GENERAL PARTNER

By:

APOLLO CAPITAL MANAGEMENT V, INC.

 

ITS GENERAL PARTNER

 

By:

/s/ Patricia M. Navis

 

 

Name:

Patricia M. Navis

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

APOLLO NETHERLANDS PARTNERS V(B), L.P.

 

By:

APOLLO ADVISORS V, L.P.,

 

ITS GENERAL PARTNER

By:

APOLLO CAPITAL MANAGEMENT V, INC.

 

ITS GENERAL PARTNER

 

By:

/s/ Patricia M. Navis

 

 

Name:

Patricia M. Navis

 

Title:

Vice President

 

 

APOLLO GERMAN PARTNERS V GMBH & CO KG

 

 

By:

APOLLO ADVISORS V, L.P.,

 

ITS GENERAL PARTNER

By:

APOLLO CAPITAL MANAGEMENT V, INC.

 

ITS GENERAL PARTNER

 

By:

/s/ Patricia M. Navis

 

 

Name:

Patricia M. Navis

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

BAIN CAPITAL PARTNERS, LLC

 

 

By:

/s/ John P. Connaughton

 

 

Name:

John P. Connaughton

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

TC GROUP, L.L.C.

 

 

 

By:

/s/ Michael J. Connelly

 

 

Name:

Michael J. Connelly

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

APPLEGATE AND COLLATOS, INC.

 

 

 

By:

/s/ Brion Applegate

 

 

Name:

Brion Applegate

 

Title:

Co-Founder

 

--------------------------------------------------------------------------------